 



Exhibit 10.1
ACKNOWLEDGMENT AND WAIVER AGREEMENT
     This Agreement (“Agreement”), dated December ___, 2005, is entered into by
and between Prentiss Properties Trust, a Maryland real estate investment trust
(the “Company”) and ___(“Key Employee”).

  1.   Acknowledgement. Pursuant to the terms of the Prentiss Properties Trust
Change in Control Severance Protection Plan for Key Employees (the “Plan”), Key
Employee is eligible to receive benefits set forth in Section 4.2 of the Plan
upon a Qualifying Termination (as it is defined in the Plan) of employment.    
2.   Waiver of Benefits. Key Employee hereby waives any and all rights which Key
Employee has pursuant to the Plan in consideration for the payment of, prior to
January 1, 2006, (i) a lump sum amount equal to the amount which Key Employee
would have been eligible to receive under Section 4.2(b) of the Plan, plus
(ii) a lump sum amount equal to the aggregate sum of all the premiums (both
employer and employee portion of such premiums) that would be payable by the
Company to provide for the benefits set forth in Section 4.2(c) of the Plan. The
total payment amount is listed on Exhibit A of this Agreement.     3.  
Acceleration of Certain Equity Grants. Notwithstanding the foregoing, if the
Qualifying Termination takes place within three years of the date of grant of
any award of restricted stock or any option in Brandywine Realty Trust
(“Brandywine”) which was granted in connection with the merger of the Company
with Brandywine (the “Merger”), then the restrictions with respect to any such
grant of restricted stock shall immediately lapse, and any such option granted
shall become immediately vested and exercisable.     4.   Section 4999 Tax
Gross-Up. Article VI of the Plan, relating to Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), shall continue to apply
in full force and effect as set forth in the Plan.     5.   Section 409A Tax
Gross-Up.

     (a) In the event it shall be determined that the payment of the amounts
listed on Exhibit A to this Agreement in 2005 (the “2005 Payments”) is or will
be subject to the excise tax imposed by Section 409A of the Code or any interest
or penalties with respect to such payment or excise tax (such excise tax,
together with any such interest and penalties, are collectively referred to as
the “Excise Tax”), then Key Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Key
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including but not limited to, any income tax, employment tax or
Excise tax, imposed upon the Gross Up Payment, Key Employee retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments.
For purposes of determining the amount of the Gross-Up Payment, Executive shall
be deemed to pay federal income tax and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of

 



--------------------------------------------------------------------------------



 



taxation in the state and locality of Executive’s residence (or, if greater, the
state and locality in which Executive is required to file a nonresident income
tax return with respect to the Payment) on the date of termination, net of the
maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.
     (b) If it is finally determined that any of the Total Payments are subject
to Excise Tax any determinations as to the amount of the Gross-Up Payment shall
be made by an independent accounting firm selected by the Company (the
“Accounting Firm”), which shall provide its determination (the “Determination”),
together with detailed supporting calculations regarding the amount of any
Gross-Up Payment and any other relevant matter, both to the Company and Key
Employee by no later than ten (10) days following such final determination, or
such earlier time as is requested by the Company or Key Employee (if Key
Employee reasonably believes that any of the Total Payments may be subject to
the Excise Tax). If a Gross-Up Payment is determined to be payable, it shall be
paid to Key Employee within twenty (20) days after the Determination (and all
accompanying calculations and other material supporting the Determination) is
delivered to the Company by the Accounting Firm. Any determination by the
Accounting Firm shall be binding upon the Company and Key Employee, absent
manifest error.
     (c) If a claim by a federal, state or local taxing authority is made
against Key Employee, and if Key Employee intends to seek a Gross-Up Payment
with respect thereto under this Section, Key Employee shall promptly notify
(i) the Company in writing of such claims, setting forth such claims in
reasonable detail and providing copies of any written documentation provided by
the taxing authority in connection with its claims. The Company shall have
fifteen (15) days after receipt of such notice to undertake, conduct and
control, through counsel of its own choosing and at its own expense, the
settlement or defense thereof, and Key Employee shall cooperate with it in
connection therewith; provided, that Key Employee may participate in such
settlement or defense through counsel chosen by Key Employee and paid at his own
expense. So long as the Company is reasonably contesting any such claim in good
faith, Key Employee shall not pay or settle any such claim without the consent
of the Company, which consent shall not be unreasonably withheld. If the Company
does not notify Key Employee in writing within fifteen (15) days after receipt
of the Company’s written notice of a claim to a Gross-Up Payment hereunder that
it elects to undertake the defense thereof, Key Employee shall have the right to
undertake, at the Company’s cost, risk and expense, the defense, compromise or
settlement of the claim, but shall not thereby waive any right to a Gross-Up
Payment therefore pursuant to this Agreement. The Company shall pay Key
Employee’s expenses as and when incurred.

  6.   Applicable Law. This Acknowledgment and Waiver will be governed and
construed in accordance with the laws of the State of Texas.     7.   No
Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties to this Acknowledgment and Waiver and, except to the extent the Company
is affected hereby, should not be deemed to confer upon third parties any
remedy, claim, liability,

 



--------------------------------------------------------------------------------



 



      reimbursement, claims or actions or other right in excess of those
existing without reference to this Agreement.     8.   Counterparts. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all of which together constitute one and the same
instrument.     9.   Severability. Any provision of this Acknowledgment & Waiver
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without prejudice
to any rights or remedies otherwise available to any party to this Agreement,
each party hereto acknowledges that the obligations of the parties hereto shall
be specifically enforceable.     10.   Further Assurances. The parties hereto
will execute and deliver or cause to be executed and delivered such further
instruments and documents and will take such other actions as any other party to
this Acknowledgment and Waiver may reasonably request in order to effectuate the
purpose of this Acknowledgment and Waiver and to carry out the terms thereof.  
  11.   Successors to Company. This Acknowledgement and Waiver shall be binding
upon and shall inure to the benefit of the Company, its successors and assigns
and the Company shall require any successor or assign to expressly assume and
agree to perform this Acknowledgment and Waiver in the same manner and to the
same extent that the Company would be required to perform it if no such
succession or assignment had taken place. The term “Company” as used herein
shall mean a trust, corporation or other entity acquiring all or substantially
all the assets and business of the Company whether by operation of law or
otherwise.     12.   Assignability by Participant. Neither this Acknowledgment
and Waiver nor any right or interest hereunder shall be assignable or
transferable by Key Employee or his or her beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Acknowledgment and Waiver shall inure to the benefit of and be enforceable by a
Key Employee’s legal personal representative.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Waiver to be duly executed as of the day and year first written above.

              KEY EMPLOYEE
 
                  [Key Employee Name]
 
            THE COMPANY     PRENTISS PROPERTIES TRUST
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

                                   

 